J-S40018-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                         Appellee

                    v.

GERMAN SANTINI

                         Appellant                   No. 3337 EDA 2015


                Appeal from the PCRA Order October 8, 2015
            In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-1207631-2002


BEFORE: BOWES, J., MUNDY, J., and MUSMANNO, J.

JUDGMENT ORDER BY MUNDY, J.:                           FILED JULY 06, 2016

      Appellant, German Santini, appeals pro se from the October 8, 2015

order dismissing, as untimely, his second petition for relief filed pursuant to

the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546.         After

careful review, we affirm.

      On February 8, 2005, the trial court sentenced Appellant to an

aggregate term of 10 to 20 years’ imprisonment, after a jury found him

guilty of two counts of robbery, as well as one count each of carrying

firearms without a license, carrying firearms in public in Philadelphia, theft

by unlawful taking, possession of an instrument of a crime, simple assault,
J-S40018-16


and criminal conspiracy.1 Appellant filed a timely notice of appeal, this Court

affirmed on January 16, 2007, and our Supreme Court denied allocatur on

July 6, 2007. Commonwealth v. Santini, 919 A.2d 976 (Pa. Super. 2007)

(unpublished memorandum), appeal denied, 927 A.2d 624 (Pa. 2007). As

Appellant did not seek a writ of certiorari from the United States Supreme

Court, his judgment of sentence became final on October 4, 2007, when the

period for filing a certiorari petition expired.        See generally 42 Pa.C.S.A.

§ 9545(b)(3); U.S. S Ct. R. 13(1).2            Appellant filed the instant petition on

October 7, 2014; as a result, it was facially untimely.           See generally 42

Pa.C.S.A. § 9545(b)(1).

       Appellant argues that the United States Supreme Court’s decision in

Alleyne v. United States, 133 S. Ct. 2151 (2013), announced a new

constitutional right that applies retroactively to cases where the judgment of

sentence has become final. Appellant’s Brief at 11-13. However, this Court

has held that Alleyne does not satisfy the new constitutional right exception

to the time-bar. See generally Commonwealth v. Miller, 102 A.3d 988,

994-995 (Pa. Super. 2014). In addition, Alleyne was decided on June 17,
____________________________________________
1
   18 Pa.C.S.A. §§ 3701, 6106, 6108, 3921, 907, 2701, and 903,
respectively.
2
  Appellant filed his first PCRA petition on November 19, 2007 and the PCRA
court dismissed the same on December 6, 2010. This Court affirmed on
March 5, 2013, and our Supreme Court denied allocatur on August 26, 2013.
Commonwealth v. Santini, 69 A.3d 1281 (Pa. Super. 2013) (unpublished
memorandum), appeal denied, 74 A.3d 126 (Pa. 2013).



                                           -2-
J-S40018-16


2013, and Appellant’s petition was filed on October 7, 2014, 477 days later,

in violation of the 60-day rule at Section 9545(b)(2).    See 42 Pa.C.S.A.

§ 9545(b)(2) (stating that any petition invoking one of the three time-bar

exceptions “shall be filed within 60 days of the date the claim could have

been presented[]”). Therefore, Appellant’s PCRA petition was untimely filed

and no time-bar exception applied.3

       Based on the foregoing, we conclude the PCRA court properly

dismissed Appellant’s PCRA petition as untimely.     Accordingly, the PCRA

court’s October 8, 2015 order is affirmed.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/6/2016




____________________________________________
3
  Appellant also argues his PCRA petition can be treated as a habeas corpus
petition. Appellant’s Brief at 13-14. However, Alleyne issues pertain to the
legality of the sentence, which are cognizable under the PCRA.          See
generally Commonwealth v. Fennell, 105 A.3d 13, 15 (Pa. Super. 2014),
appeal denied, 121 A.3d 494 (Pa. 2015); Commonwealth v. Beck, 848
A.2d 987, 989 (Pa. Super. 2004); 42 Pa.C.S.A. §§ 9542, 9543(a)(2)(vii).



                                           -3-